          Case 2:19-mj-00495-BNW Document 23 Filed 01/14/20 Page 1 of 5


   SAO
 1 MAYFIELD GRUBER & SHEETS
   DAMIAN R. SHEETS, ESQ.
 2 Nevada Bar No. 10755
   726 S. Casino Center Blvd. Suite 211
 3 Las Vegas, Nevada 89101
   (702) 598-1299
 4 dsheets@defendingnevada.com
   Attorney for Defendant
 5
                           UNITED STATES DISTRICT COURT
 6                                DISTRICT OF NEVADA
 7     UNITED STATES OF AMERICA,
                                                       CASE NO: 2:19-mj-00495-BNW
 8                   Plaintiff,
 9            -vs-
                                                          STIPULATION TO CONTINUE
10     ROY PHILLIPS,                                             TRIAL DATE
                                                               (Fourth Request)
11                   Defendant

12         IT IS HEREBY STIPULATED AND AGREED, by and between Rachel Kent,
13 Assistant United States Attorney, counsel for the United States of America, and

14 Damian R. Sheets, Esq., counsel for defendant, ROY PHILLIPS, that the trial presently

15 scheduled for January 15, 2020, be continued to a time convenient for the court.

16         This Stipulation is entered into for the following reasons:
17         1. As part of the investigation in this case, Defense Counsel is continuing to
18             collect and examine discovery. After examining such, it is possible that
19             there may be a need to file pre-trial motions or supplements to existing
20             motions.
21         2. Counsel for the United States and Defendant are in active negotiations and
22             require more time to present and consider offers of resolution.
23         3. Defense Counsels will not have sufficient and adequate time to effectively
24             and thoroughly prepare for trial and present an appropriate defense in
25             the above-captioned matter on the date currently set for trial.
26         4. Counsel for the Government has been advised by Defense counsel that,
27             after conferring with their clients, they may want to file pre-trial motions
28

28
                                             Page 1
28
         Case 2:19-mj-00495-BNW Document 23 Filed 01/14/20 Page 2 of 5



 1             and will need an extension of time to beyond the currently scheduled
 2             motion cutoff dates.
 3         5. Denial of this request for continuance would deny Defense Counsel
 4             sufficient time, on the date currently set for trial, taking into account the
 5             exercise of due diligence.
 6         6. Furthermore, denial of this request for continuance could result in a
 7             miscarriage of justice.
 8         7. Defendant is currently out of custody and is not opposed to the
 9             continuance.
10         8. This is the second request for a continuance by the current Defense
11             Counsel, after having substituted in for the previous.
12         The additional time requested by this Stipulation is excludable in computing
13 the time within which the trial herein must commence, pursuant to the Speedy Trial

14 Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors

15 under Title 18, United States Code, Sections 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

16         DATED this 14th day of January, 2020.
17

18

19
20

21
     /s/ Rachel Kent                                        /s/ Damian R. Sheets
22
   RACHEL KENT, ESQ.                                      DAMIAN R. SHEETS, ESQ.
23 Assistant United States Attorney                       Nevada Bar No. 10755
   Attorney for Plaintiff                                 Attorney for Defendant
24

25

26
27

28

28
                                             Page 2
28
          Case 2:19-mj-00495-BNW Document 23 Filed 01/14/20 Page 3 of 5



 1
                             UNITED STATES DISTRICT COURT
 2
                                  DIISTRICT OF NEVADA
 3

 4     UNITED STATES OF AMERICA,
                                                       CASE NO: 2:19-mj-00495-BNW
 5                   Plaintiff,
 6            -vs-
                                                             FINDINGS OF FACT,
 7     ROY PHILLIPS,                                      CONCLUSIONS OF LAW, AND
                                                                  ORDER
 8                   Defendant

 9         The Court having considered the Stipulation between the Plaintiff, United
10 States of America, by and through Rachel Kent, United States Attorney and

11 Defendant, Damian R. Sheets, Esq., counsel for Defendant ROY PHILLIPS, and makes

12 the following findings of fact and conclusions of law and enters the following order:

13                                    FINDINGS OF FACT
14         Counsel for the Government was advised by Damian R. Sheets, Esq., counsel
15 for Defendant, ROY PHILLIPS, that Defense Counsel needs further time to review

16 discovery and prepare for trial.

17         1. As part of the investigation in this case, Defense Counsel is continuing to
18             collect and examine discovery. After examining such, it is possible that
19             there may be a need to file pre-trial motions or supplements to existing
20             motions.
21         2. Counsel for the United States and Defendant are in active negotiations and
22             require more time to present and consider offers of resolution.
23         3. Defense Counsels will not have sufficient and adequate time to effectively
24             and thoroughly prepare for trial and present an appropriate defense in
25             the above-captioned matter on the date currently set for trial.
26         4. Counsel for the Government has been advised by Defense counsel that,
27             after conferring with their clients, they may want to file pre-trial motions
28

28
                                             Page 3
28
          Case 2:19-mj-00495-BNW Document 23 Filed 01/14/20 Page 4 of 5



 1             and will need an extension of time to beyond the currently scheduled
 2             motion cutoff dates.
 3          5. Denial of this request for continuance would deny Defense Counsel
 4             sufficient time, on the date currently set for trial, taking into account the
 5             exercise of due diligence.
 6          6. Furthermore, denial of this request for continuance could result in a
 7             miscarriage of justice.
 8          7. Defendant is currently out of custody and is not opposed to the
 9             continuance.
10          8. This is the second request for a continuance by the current Defense
11             Counsel, after having substituted in for the previous.
12                                       CONCLUSIONS OF LAW
13          The continuance sought herein is excludable under the Speedy Trial Act, Title
14 18, United States Code, Section 3161(H) and Title 18, United States Code, Section

15 3161(h)(7)(A), when considering the factors under Title 18, United States Code,

16 Sections 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

17          The ends of justice served by granting said continuance outweigh the best
18 interest of the public and defendant in a speedy trial, since the failure to grant said

19 continuance would be likely to result in a miscarriage of justice, would deny defense
20 counsels sufficient time within which to be able to effectively and thoroughly

21 research and prepare for trial and submit for filing any appropriate motions, taking

22 into account the exercise of due diligence.

23 ///

24

25 ///

26
27 ///

28

28
                                             Page 4
28
         Case 2:19-mj-00495-BNW Document 23 Filed 01/14/20 Page 5 of 5



1                                           ORDER
2          Based on the pending Stipulation of the parties and good cause appearing
3 therefore,

4        IT IS THEREFORE ORDERED that the trial in this matter currently scheduled
                                                                                  29th
5 for January 15, 2020, at the hour of 8:30 a.m., be vacated and continued to the _____
          April
6 day of ____________________,                       8:45 am
                               2020, at the hour of __________.
7
      IT IS SO ORDERED
8          DATED this _____ day of ____________________, 2020.
9     DATED: January 16, 2020
10

11

12    __________________________________________________
                                        ________________________________
      BRENDA WEKSLER                    United States District Judge
13
      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

28
                                              Page 5
28
